      Case 2:20-cv-07998-RGK Document 17 Filed 12/01/20 Page 1 of 2 Page ID #:89




1    NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS                                                JS6
     Assistant United States Attorney
3    Chief, Civil Division
     BRENDAN T. MOCKLER (CBN 302083)
4    Assistant United States Attorney
     Chief, Financial Litigation Section
5          Federal Building, Suite 7516AA
           300 North Los Angeles Street
6          Los Angeles, CA 90012
           Telephone: (213) 894-5707
7          Fax: (213) 894-7819
           Email: Brendan.Mockler@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA
10                         UNITED STATES DISTRICT COURT
11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13    UNITED STATES OF AMERICA,               No. CV 20-7998-RGK
14                     Plaintiff,              [CR 11-0301-RGK]
15               v.
                                              FINAL ORDER OF CONTINUING
16    ALBERT PAUL AYALA III,                  GARNISHMENT

17                     Defendant.

18                                             [VOYA RETIREMENT
                                               INSURANCE AND ANNUITY
19                                             COMPANY]
20
21
22                                                [28 U.S.C. § 3205(c)(7)]
23
24
25   ///
26
     ///
27
28   ///
Case 2:20-cv-07998-RGK Document 17 Filed 12/01/20 Page 2 of 2 Page ID #:90
